Citation Nr: 0820478	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

The Board notes that an appeal was timely filed in November 
1998 on the issues of entitlement to an increased rating for 
varicocele and hemorrhoids.  However, the matters were not 
placed on the Board's docket and thus have not been 
adjudicated.  Thus, those matters will be decided after the 
additional development requested herein has been completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the substantive appeal which was received at the RO in 
September 2005, the appellant indicated a desire to present 
testimony at a hearing before a Member of the Board (e.g., 
Veterans Law Judge (VLJ)) at the RO.  In November 2005, the 
veteran withdrew his request for a hearing before a Member of 
the Board, and instead requested that his appeal be heard by 
a Decision Review Officer.  A hearing before a Decision 
Review Officer was scheduled for January 30, 2006; however, 
in correspondence dated January 27, 2006, the veteran 
indicated that he would be unable to attend the scheduled 
hearing.  

In February 2006, the veteran renewed his request for a 
hearing before a Member of the Board sitting at the RO.  
Pursuant to 38 C.F.R. § 20.703, a veteran may request a 
hearing before the Board at any time subsequent to the filing 
of a VA Form 9, subject to the restrictions found at 
38 C.F.R. § 20.1304.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104.  Pursuant to 
38 C.F.R. § 20.700, a hearing on appeal before the Board will 
be granted if an appellant expresses a desire to appear in 
person.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action: 

Schedule the veteran for a hearing before 
a Veterans Law Judge sitting at the St. 
Petersburg RO, with appropriate 
notification to the veteran and his 
representative.  After a hearing is 
conducted, or if the veteran withdraws the 
hearing request or fails to report  for 
the scheduled hearing, the claims file 
should be returned to the Board for 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
